OPALA, Justice,
dissenting:
My dissent is not from the court’s pronouncement on the merits of this case but from its unwarranted exercise of appellate jurisdiction.
The instant appeal is, in my view, laden with a fatal postural infirmity. It should be dismissed for want of jurisdiction to entertain the issues sought to be presented.
Appellee’s motion to dismiss this appeal— previously denied by a divided court without a bar to its re-argument on the merits1 —remains a fit and available subject for our reconsideration.2 I would re-inquire into our jurisdiction and hold that neither *998of the two petitions-in-error on file in the case was effective to commence a timely appeal from the judgment to be reviewed. The original petition-in-error, filed here August 22, 1980, was premature, while the amended petition-in-error of November 12, 1980 came too late.
The school district [appellant] seeks to reverse the judgment reinstating a tenured teacher [teacher] on review in the district court of a contrary decision rendered in an “administrative due .process” proceeding before a statutory “hearing panel”.3
The decision we are called upon to set aside is in two parts:
(a) Part I — which consists of the trial court’s July 25, 1980 order, memorialized August 1, 1980 — unconditionally reinstates the teacher to his tenured position, with the effective date related back to the date of his non-reemployment, and specifically defers — to a separate hearing — the issue of back-pay award; and
(b) Part II — effected by “supplemental order” dated September 9, 1980 and memorialized September 11, 1980 — which postpones the effective date of the teacher’s reinstatement “until such time as [he] holds a valid certificate to teach social studies” and awards him $10,284.50 in back pay, prejudgment interest and costs.
Appellant seeks corrective relief from both Parts of the bifurcated decision.
I
Part II of the trial court’s decision is clearly beyond the reach of this court’s reviewing power.
Assuming that Parts I and II may be regarded as both being appealable under some provisions of our law, Part II is clearly beyond the reach of our reviewing power. The amended petition-in-error was not filed until November 12, 1980 — more than thirty (30) days from the day Part II order was dated and from its record entry in the trial court. Failure to file petition-in-error within thirty (30) days from the appealable disposition to be reviewed constitutes a fatal jurisdictional defect. 12 O.S.1971 § 990; Burk v. Burk, Okl., 516 P.2d 268, 270 [1973],
The original petition-in-error, filed here August 22, 1980 — before Part II of the trial court’s decision was effected and entered— was not effective to bring Part II for our review. The appellate court’s power to administer corrective relief is no less fatally affected by the appellant’s prematurity in meeting jurisdictional requirements than it is by his tardiness.4 A most eloquent example of this doctrine is afforded by a recent unpublished opinion by the Court of Appeals, Div. 1, in which this court denied certiorari.5 In that case the aggrieved party appealed from a decision in a mortgage foreclosure suit by which the trial court resolved all the issues except that of attorney’s fee to the prevailing party. The Court of Appeals correctly concluded the appeal was premature and hence dismissible.
II
Part I of the trial court’s decision does not constitute a “final judgment” and is hence unappealable.
Corrective relief from the district court’s decision on review of a hearing panel’s dis*999position of an “administrative due process hearing” for a dismissed or non-reemployed teacher is authorized by 70 O.S.Supp.1977 § 6-103.12 which expressly provides that all judicial proceedings are to be governed by the “Oklahoma Administrative Procedures Act.” That act clearly and unmistakably contemplates but one indivisible and non-severable appellate review of “any final judgment of the district court”. 75 O.S. 1971 § 323. Part I of the trial court’s decision cannot qualify as “a final judgment”. So long as a single tendered issue, which has not been withdrawn from consideration by waiver or abandonment, remains unresolved in the case, final judgment is not possible of rendition.6 When Part I of the decision was rendered, the issue of back pay award remained pending and undetermined. Nay, the trial court expressly deferred its resolution by the terms of its Part I order.

Before Part II order was effected, appellant itself interjected and tendered an additional issue for resolution by the trial court. This occurred when appellant requested that the teacher’s reinstatement be conditioned on his securing a valid certificate to teach social science. The request presented clearly not a post-judgment issue but one implicit in the merits of the proceeding on review of the claim for reinstatement.

Appellant urges that Part I decision should be treated as final judgment because:
(1) it reinstates the teacher by order which constitutes the functional equivalent of injunction relief — a disposition that is considered final and appealable under the terms of 12 O.S.1971 § 952(b)2; and
(2) proceedings occurring after Part I disposition was rendered, which led to Part II order, were all unauthorized as allegedly outside the framework of issues properly litigable in a district court proceeding to review administrative action.
Appellant’s argument is without merit because it misdirects the critical inquiry to be made. The district court is a constitutional tribunal of unlimited jurisdiction — an omni-competent single-level trial court with full power to review administrative action. Art. 7 § 7(a), Okl.Const. The question here is not whether in the procedural framework, in which the quest for a back-pay award was presented in the post-Part I stage, the issue was correctly litigated. Neither should it be of any moment to us here that Part I order would have constituted a final judgment in an injunction suit. Rather, the dispositive jurisdictional question is whether — in the posture in which the proceeding for review then stood before the district court — Part I order left any unwith-drawn issues pending and unresolved. There is no doubt in my mind but that it did.
The district court proceeding to review an agency decision, pursuant to 75 O.S.1971 § 323, is non-severable and indivisible. The cited statute plainly contemplates but one appeal from the “final judgment”. When the disposition of the proceeding is effected, as it was here, in successive stages, by several dispositional orders, it cannot create multiple appeals, no matter how much any of the intermediate orders made by the trial court may resemble decisions which, in the context of another district court action, might be regarded as final or otherwise appealable.
In legal contemplation there can be but one final judgment in an action, although it is possible to have several successive post-judgment decisions that are appealable.7 Multiple judgments cannot co-exist in the same case. The final judgment is effected when all the issues tendered are resolved. Both the issue of back pay and that of making the teacher’s reinstatement conditioned on his securing a current teaching *1000certificate remained to be resolved when Part I order was effected. These issues, which were being pressed and remained unwithdrawn by waiver or abandonment, came to be resolved by the Part II order. It is that very order which constituted the “final judgment” in the case as the term is used in 75 O.S.1971 § 323. In short, in district court proceedings under the Administrative Procedures Act only one judgment is possible. From that judgment there can be but one appeal. Appellant sought to dichotomize both the district court judgment and the single appeal that is made available by § 323.
Appellate courts are powerless to grant dispensation from legislatively-imposed jurisdictional requirements.8
The appeal should be dismissed.

. The court’s denial of appellee’s motion to dismiss, effected by order of December 8, 1980, was concurred in by five justices; two dissented and two are shown as “not voting”.


. Unless there is an express indication to the contrary, an order of this court that denies appellee’s motion to dismiss appeal is always subject to reconsideration. Sawyer v. Sawyer, 182 Okl. 348, 77 P.2d 703, 704 [1938]; Mount v. *998Schulte, 193 Okl. 335, 143 P.2d 424, 426 [1943]; Red Eagle v. Cannon, 198 Okl. 330, 177 P.2d 841, 842 [1947]; Chicago R. I. & P. R. Co. v. American Airlines, Inc., Okl., 408 P.2d 789, 793 [1965]; and Arkansas Louisiana Gas Co. v. McBroom, Okl.App., 526 P.2d 509, 510 [1974].


.Administrative review of dismissal and non-reemployment decisions by the local board of education are authorized by 70 O.S.Supp.1977 § 6-103.4. A hearing panel of three individuals is provided for these “due process hearings” by 70 O.S.Supp.1977 §§ 6-103.5 et seq.


. Porter v. Tayer, Okl., 385 P.2d 808, 815 [1963]; Merchants Delivery Service v. Joe Esco Tire Co., Okl., 497 P.2d 766 [1972]; see also, Delhi Pipeline Corporation v. Mayhall, Okl. App., 546 P.2d 1019, 1020 [1976] and Guaranty National Bank v. Lister, Okl.App., 538 P.2d 616 [1975].


. The Prudential Insurance Company of America v. Evans, No. 52,615, opinion of March 17, 1981.


. 12 O.S.1971 § 681 defines judgment as . the final determination of the rights of the parties in an action”. Porter v. Tayer, supra note 4; King v. Finnell, Okl., 603 P.2d 754 [1979]; and Reams v. Tulsa Cable Television, Inc., Okl., 604 P.2d 373, 374 [1979],


. Methvin v. Methvin, 191 Okl. 177, 127 P.2d 186, 188 [1942]; State ex rel. Board of Affairs v. Neff, 205 Okl. 205, 236 P.2d 681, 683 [1951]; Stubblefield v. General Motors Acceptance Corp., Okl., 619 P.2d 620, 624 [1980].


. Estate of O’Bannon, 633 P.2d 741 (Okl.1981).